Citation Nr: 0732718	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-37 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to service connection for a back disability, 
to include as secondary to pes planus.  

3.  Entitlement to dental treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for pes planus, a back disability, and a 
dental disability for dental treatment purposes.


FINDINGS OF FACT

1.  The veteran's pes planus first manifested after his 
separation from service and is unrelated to his service or to 
any incident therein.  

2.  The veteran does not have a current diagnosis of a back 
disability.    

3.  The veteran's dental disability first manifested after 
his separation from service and is unrelated to his service 
or to any incident therein.  


CONCLUSIONS OF LAW

1.  The veteran's current pes planus was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  

2.  The veteran's claimed back disability was not incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  

3.  The veteran does not have a dental disability for 
compensation purposes that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.381 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

As an initial matter, information received from the National 
Personnel Records Center (NPRC) suggests that the veteran's 
service medical records are presumed to have been destroyed 
in a fire in 1973.  When a veteran's records have been 
destroyed, VA has an obligation to search for alternative 
records that might support the veteran's case.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  In a letter dated in 
February 2006, the RO advised the veteran of the 
unavailability of his service medical records.  He was asked 
to submit any copies of military service medical records that 
he might have.  The veteran has not submitted any additional 
service medical records.  

Pes Planus

The first post-service evidence of pes planus is an April 
2001 VA medical report where an examination of the veteran's 
lower extremities showed flat feet as well as hammertoes, a 
plantar wart on each foot, a high instep, and a nail fungus.  
In an August 2002 VA medical report, the veteran was 
diagnosed with pes planus and referred for orthoses.  

A December 2003 private medical report showed the veteran 
complaining of severe pain in both feet in the arches and 
metatarsal areas.  He reported being rejected from military 
service four times due to the painful condition of his legs 
and feet.  He stated that he was given military boots during 
service that did not fit and suffered chronic pain throughout 
his period of active duty.  Examination revealed a restricted 
antalgic gait.  The ankle and base of gait were abducted with 
pes planus noted.  The diagnosis was pes planus due to severe 
arthritic pain that developed during the veteran's period of 
service, and the physician found that the veteran would 
benefit from a biomechanically correct orthotic.  

A January 2004 VA medical report showed that the veteran's 
gait was abducted with pes planus noted.  In a July 2004 VA 
medical report, the veteran was positive for foot discomfort 
secondary to pes planus.  He reported that his old orthotics 
from a prior orthotist were wearing out, and the physician 
recommended that he obtain new ones.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place low probative value on the 
December 2003 private medical opinion.  While the examiner 
related the veteran's pes planus to chronic arthritis that he 
developed during service, this appears to have been based 
primarily upon a history provided by the veteran, rather than 
upon a review of the evidence of record.  The filtering of 
the veteran's account of his military service through his 
physician does not transform the veteran's account into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Additionally, the Board finds 
that the opinion is not supported by adequate rationale, as 
there is no explanation as to why the veteran's current pes 
planus was related to service and no indication of any 
objective medical evidence documenting such relationship or 
the presence of the disability during the veteran's service.  
If the examiner does not provide a rationale for the opinion, 
this weighs against the probative value of the opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  The private physician also did not 
review the veteran's case file in forming his opinion.  The 
United States Court of Appeals for Veterans Claims has held 
that some factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the veteran's history, and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
veteran's pes planus is in April 2001, approximately 46 years 
after his separation from service.  In view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds that the evidence is 
against a finding of a direct nexus between military service 
and the veteran's current pes planus.  In addition, arthritis 
of the feet was not diagnosed within one year of separation, 
so presumptive service connection for pes planus is not 
warranted.  

The veteran contends that his current pes planus is related 
to his active service.  However, as a layperson, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, competency must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's pes 
planus developed in service.  Therefore, the Board concludes 
that the pes planus was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Back Disability 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In a July 2003 VA medical report, the veteran 
complained of pain to his low back and was referred to a 
provider.  In a December 2003 private medical report, the 
veteran reported that he developed a "bad back" during 
service in relation to his constant foot pain and the change 
in his gait he maintained to accommodate the pain.  He stated 
that he had experienced progressive pain throughout the years 
in his back and had been diagnosed with a fused vertebrae by 
an orthopedic surgeon six months previously.  He complained 
that his back pain was worsening due to his constant foot 
pain.  Examination revealed that he was hunched forward due 
to back pain.  

While the veteran was diagnosed with back pain, pain is not 
analogous to disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  In addressing the issue of entitlement 
to service connection, the Court held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection may be granted.  Absent evidence of a current 
disability, service connection for a back disability must be 
denied.  There is no competent medical evidence of record 
that demonstrates the presence of any current back 
disability.  Because no back disability has been diagnosed in 
this case, the Board finds that service connection for a back 
disability is not warranted.  Furthermore, to the extent that 
the veteran has claimed that the back disability is due to 
pes planus, service connection has also been denied for pes 
planus.  A claim for secondary service connection where the 
primary disability is not service-connected must fail.  
38 C.F.R. § 3.310.

The Board has considered the veteran's claims that he has a 
back disability related to his service.  However, as a 
layman, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Dental Treatment 

In determining service connection of dental conditions for 
treatment purposes, the rating activity will consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in the line of duty 
during active service.  When applicable, the rating activity 
will determine whether the condition is due to combat or 
other in-service trauma, or whether the veteran was interned 
as a prisoner of war.  38 C.F.R. § 3.381(b) (2007).  The 
condition of teeth and periodontal tissues at the time of 
entry into active duty will be considered in determining 
service connection.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).  Certain principles apply to specific 
dental conditions noted at entry and treated during service.  
38 C.F.R. § 3.38(d).  

In this case, there is no evidence to show that the veteran 
had any dental conditions noted at entry or that he received 
any dental treatment after 180 days of active service and 
prior to separation.     

Private medical records dated from May 1988 to March 2005 
show that the veteran received intermittent dental treatment.  
The veteran submitted a May 2003 letter from his private 
treating physician stating that the veteran had been a 
patient of his since May 1988.  The physician reported that 
the veteran had been missing many teeth and had several that 
were badly broken down.  He stated that the veteran had not 
been to a dentist since he left the military because he had 
been badly traumatized by the dental care he received there.  
The physician reported that he had to extract eight of the 
veteran's unrestorable teeth, restore three other teeth, and 
construct upper and lower removable partial dentures.  He 
stated that the veteran had subsequently maintained regular 
care of his teeth and gums and experienced very few dental 
problems in the previous 15 years.  The veteran's treating 
physician also submitted a June 2003 letter that repeated the 
same information as the May 2003 letter.  He opined that the 
veteran's dental conditions developed while he was in the 
military.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place low probative value on the 
June 2003 private medical opinion.  While the examiner 
related the veteran's dental disability to service, this 
appears to have been based primarily upon a history provided 
by the veteran, rather than upon a review of the evidence of 
record.  The filtering of the veteran's account of his 
military service through his physician does not transform the 
veteran's account into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Additionally, the 
Board finds that the opinion is not supported by adequate 
rationale, as there is no explanation as to why the veteran's 
current dental disability was related to service and the 
physician did not cite any available medical evidence that 
showed the presence of any dental disability or treatment 
during the veteran's service.  If the examiner does not 
provide a rationale for the opinion, this weighs against the 
probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence or 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  The private 
physician also did not review the veteran's case file in 
forming his opinion.  The United States Court of Appeals for 
Veterans Claims has held that some factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the veteran's history, and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444 (2000).  

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
veteran's dental disability is in May 1988, approximately 33 
years after his separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
veteran's current dental disability.  

The veteran contends that his current dental disability is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's dental 
disability developed in service.  There is no available 
evidence of dental treatment during the veteran's service or 
for many years following his service.  Therefore, the Board 
concludes that the dental disability was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003; a rating 
decision in January 2004; and a statement of the case in 
September 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2006 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to the claim for a back disability because there is 
no competent evidence of a current disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).  VA has not obtained medical 
examinations in relation to the claims for pes planus and a 
dental disability because there is no competent evidence that 
the appellant's diagnosed disorders are the result of any 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2007).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  




ORDER

Service connection for pes planus is denied.  

Service connection for a back disability, to include as 
secondary to a bilateral foot disability, is denied.  

Service connection for dental treatment purposes is denied 
for a dental disability.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


